Citation Nr: 9907045	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  93-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected anxiety reaction.

2. Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1991 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for emphysema and bubbles in the lungs, 
and an April 1992 rating decision, which granted an increased 
evaluation of 30 percent for anxiety reaction.  By rating 
decision in May 1996, this evaluation was increased to 50 
percent. 

In August 1995, the Board remanded the veteran's claims for 
an increased evaluation for service-connected anxiety 
reaction and for service connection for a lung condition for 
further development, to include obtaining service medical 
records, a VA pulmonary examination, VA psychiatric 
examination, and VA social and industrial survey.  

In April 1997, the Board again remanded the veteran's claim 
for service connection for a lung disorder for further 
development, to include treatment records, smoking history, 
and a VA pulmonary examination.  In addition, the RO was 
ordered to readjudicate the issue of entitlement to an 
evaluation in excess of 50 percent for an anxiety reaction 
under the new criteria effective in 1996.   By rating 
decision in July 1998, the RO granted an increased evaluation 
of 100 percent for anxiety reaction, effective October 16, 
1991.  


FINDINGS OF FACT

1. The claim for an evaluation in excess of 50 percent for 
service-connected anxiety reaction was allowed by the RO 
in a July 1998 rating decision.  The service-connected 
anxiety reaction is currently evaluated as 100% disabling.

2. The veteran's lung disorder was not incurred in or 
aggravated by any incident of military service.  

3. The veteran's lung disorder is not secondary to tobacco 
use during active military service.

4. The veteran's lung disorder was not caused or aggravated 
by his service-connected anxiety disorder.  


CONCLUSIONS OF LAW

1. There is no remaining outstanding question of law or fact 
concerning the claim of entitlement to an evaluation in 
excess of 50 percent for service connected anxiety 
reaction, and the appeal to the Board of this issue is 
dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 1991).

2. The claim of entitlement to direct service connection for 
a lung disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a lung 
disorder as secondary to tobacco use during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1998); VAOPGCPREC 2-93 (Jan. 13, 
1993); VAOPGCPREC 19-97 (May 13, 1997).

4. The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a lung 
disorder as secondary to his service-connected anxiety 
reaction.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service enlistment examination, dated in June 
1965 indicated no abnormalities of the lungs and chest.  
Chest X-ray examination was negative.  

The veteran's service medical records in November 1965 
indicated complaints of coughing, with an impression of flu 
syndrome.  The veteran reported similar complaints in 
December 1965, and an impression of flu syndrome or upper 
respiratory infection was indicated.  On February 21, 1968, 
the veteran was treated for complaints of no voice for five 
days.  The report indicated that X-ray showed a clear chest.  
The examiner indicated an impression of upper respiratory 
infection with acute laryngitis.  The records contain a 
notation of medical/dental appointment on February 28, 1968.  

The veteran's separation medical examination, dated in 
February 1968 indicated no abnormalities of the lungs and 
chest.  The examiner noted that the veteran had chest pains 
when nervous, but at no other time.  The examiner further 
noted that the veteran had pleurisy during high school, but 
indicated no recurrence, no complications and no sequelae.  
Chest X-ray examination was negative.  On a report of medical 
history, completed on the same day, the veteran reported a 
history of pain or pressure in his chest, but no history of 
shortness of breath or chronic cough.  He indicated that he 
had coughed up blood.  

The veteran was hospitalized in April 1968 with complaints of 
two passing out spells and shortness of breath.  X-ray 
examination of the chest revealed a pneumothorax of the right 
lung of 15-to-20 percent.  The veteran further indicated that 
he had a history of episodes of hemoptysis in 1967, and 
hospitalization in November 1967 at MacDill Field for 
laryngitis.  He stated that he was told he had "raw spots" 
on his lungs during hospitalization in November 1967.  An 
impression of spontaneous pneumothorax was indicated.  

The veteran was discharged ten days after admission.  The 
pneumothorax did not increase and began to gradually 
decrease.  The veteran was discharged with limitations of no 
lifting or straining.  On follow-up examination in April 
1968, the physician indicated that the veteran had occasional 
slight discomfort in the right upper lung, but could take a 
deep breath and did not have any pain as before.  Examination 
revealed good breath sounds over both lung fields, with no 
rales, rhonchi, or wheezes.  X-ray examination showed the 
right lung to be completely expanded, with no lesions 
visible.  The veteran was released to work on light duty, 
followed by full duty in two to three weeks.  

The veteran filed an initial claim for VA benefits for 
service connection for stomach ulcer, prostatitis, nervous 
condition, chest condition, and sprained wrist in April 1968.

A VA examination was conducted in June 1968.  The veteran 
reported a history of pleurisy in high school before service, 
vomiting blood in summer 1967, and a right pneumothorax in 
April 1968, after which he was able to return to work in 
May 1968, but had been off work for nine days since that time 
due to weakness.  The examiner noted no cough or sputum, and 
no chest pains.  The veteran's chest was normal to percussion 
and auscultation, with no rales or wheezes, and both sides of 
the chest moved evenly.  Chest X-ray examination was 
negative.  The examiner indicated a diagnosis of history of 
recent pneumothorax.  During a VA psychiatric examination, 
also in June 1968, the veteran reported that he had been 
hospitalized during service once for laryngitis and once for 
lung trouble.  

In June 1985, the veteran was treated at a private hospital 
for complaints of left sided chest pain and cough.  Chest X-
ray examination showed pneumonia of the right lower lobe.  

The record contains a VA outpatient treatment record, dated 
in January 1991.  The veteran complained of shortness of 
breath of one month's duration, especially on exertion, and 
occasional sharp chest pains.  The veteran noted a gradual 
increase in exertional dyspnea over the previous year.  An 
assessment of increasing dyspnea was indicated.  The examiner 
added that the veteran provided a history of hospitalization 
for pneumothorax and bullae in lungs during service.  Chest 
X-ray examination revealed fibrotic emphysematous changes 
with bullae of emphysema.  

In July 1991, the veteran was seen at the VA Medical Center 
(MC) for complaints of chest pain radiating to the back 
during deep breathing, and a lack of energy.  Physical 
examination showed the veteran's lungs were clear.  Chest X-
ray examination showed mild chronic obstructive pulmonary 
disease (COPD).  

A pulmonary examination was conducted in August 1991 for 
evaluation of the veteran's worsening dyspnea.  The condition 
had progressed rapidly since January 1991 - from asymptomatic 
to an inability to work in the air conditioning business.  
The examiner noted a 30-pack year history of tobacco use.  
Chest X-ray examination showed moderate COPD changes and 
fibrotic changes.  Pulmonary function testing (PFT) suggested 
a moderate degree of restriction with significant response to 
bronchodilator.  The examiner noted that this finding could 
be secondary to inconsistent efforts.  An impression of 
dyspnea with no clear etiology for exacerbation was 
indicated.  Chest X-ray examination in December 1991 showed 
changes consistent with mild COPD with apical bullous changes 
bilaterally, and mild pleural scarring in the apical area.  

By letter dated in January 1992, D.S.K., M.D., a fellow in 
pulmonary medicine at the VAMC, stated that he had been 
involved in the veteran's treatment since August 1991.  The 
veteran was referred to the pulmonary clinic in August 1991 
for evaluation for worsening dyspnea.  Dr. D.S.K. indicated 
that the veteran's history was notable for heavy exposure to 
asbestos fibers in the 1960 and 1970s.  Physical examination 
was notable for crackles at the bases only, with no evidence 
of significant obstructive disease.  Dr. D.S.K. stated that 
the veteran's PFT in October 1991 showed severe restrictive 
lung disease, with improvement to moderately severe following 
bronchodilator use.  Dr. D.S.K. indicated that the exact 
etiology of the veteran's pulmonary fibrosis was "elusive to 
date," but the veteran had progressive dyspnea to the point 
where he could no longer pursue gainful employment.  

A pulmonary examination was performed in January 1992 for 
evaluation of progressive dyspnea.  The examiner noted 
basilar crackles in the lungs.  An impression of dyspnea was 
indicated, with severe restrictive changes noted on an 
abnormal PFT.  A PFT result in February 1992 revealed 
difficulty in interpretation secondary to inability of the 
veteran to perform a consistent examination.  Dr. D.S.K. 
noted that, even with the above factors, the veteran's forced 
vital capacity was at the lower limits of normal.  He 
indicated that it was not possible to determine whether the 
veteran had significant restrictive or obstructive disease.

A VA general medical examination was conducted in March 1992.  
The veteran indicated that at the time of his discharge from 
service he was hospitalized.  He stated that during treatment 
for laryngitis, a chest X-ray revealed "spots and bubbles" 
on his lungs.  He indicated that shortly after discharge from 
service his right lung collapsed with no recurrence since 
that time.  He stated that in the early 1970s, he had 
pneumonia or pleurisy at least once every winter.  He 
indicated that, in January 1991, he was unable to continue 
working due to his lung condition.  The veteran had heavy 
exposure to asbestos in the 1960s and 1970s and started 
smoking during service.  He indicated that he had not smoked 
since January 1991.  The examiner noted review of VA 
pulmonary evaluations and the statements of Dr. D.S.K.  On 
examination, no coughing was noted, but decreased breath 
sounds, posteriorly and anteriorly were indicated.  The 
examiner noted no dyspnea on a brisk 40-to-50-yard walk and 
minimal dyspnea on walking up two flights of stairs.  Chest 
X-ray revealed evidence of bullous emphysema in the right, 
with evidence of COPD.  The examiner indicated diagnoses of 
COPD with emphysematous changes on chest X-ray, history of 
laryngitis, resolved, and history of spontaneous 
pneumothorax, resolved.  He noted that the veteran's PFTs had 
been very difficult to interpret.  

By letter received in April 1992, the veteran's former 
employer, R.M.B., indicated that during the last year of the 
veteran's employment, he became unable to "get the job 
done" due to trouble breathing.  

By letter dated in June 1992, Dr. D.S.K. indicated that, in 
review of chest X-rays, there was a minor increase in 
interstitial markings, which was consistent with a history of 
asbestos exposure.  In addition, there was evidence of 
pleural scarring in the right apex, which is clearly 
consistent with his prior history of spontaneous 
pneumothorax, and unlikely to be due to asbestos exposure.  
In a letter dated in October 1993, G.M.B., M.D., Chief of the 
pulmonary disease section of the VAMC, indicated that he felt 
this was a true evaluation of the veteran's condition.  

In a letter, received in July 1992, the veteran's sister 
stated that the veteran was ill for three weeks in February 
1989 due to a breathing problem.  The veteran had the same 
breathing problem in December 1990.  She indicated that this 
had been a recurring problem since the veteran moved to 
Virginia twelve years previous.  

In a letter, received in July 1992, the veteran stated that 
his service medical records were not complete.  He indicated 
that an X-ray was ordered at the time of treatment for 
laryngitis during service, but no X-ray results are contained 
in the service medical records.  He stated that he had 
respiratory problems since his discharge from service, 
including pleurisy, pneumonia, and breathing problems.  The 
veteran indicated that the physician, who had treated him in 
New York, was deceased and the records of treatment 
unavailable.  

VAMC treatment records from May to September 1992 indicated 
that the veteran's condition was about the same, with good 
days and bad days.  The veteran indicated that he quit 
smoking in January 1991.  Impressions of somatization, chest 
wall tenderness, and COPD were indicated.  Treatment records 
dated from January to October 1993 indicated continued 
complaints of shortness of breath and chest pain with 
continued impressions of COPD and restrictive lung disease.  

By letter dated in July 1994, R.D., D.O., indicated that the 
veteran was being followed at the pulmonary clinic for 
chronic airway obstructive disease with a component of a 
restrictive defect on PFT.  Dr. R.D. stated that the veteran 
had a severe debilitating pulmonary disease with inability to 
ambulate more than approximately 75 to 100 yards and had an 
anxiety disorder, which might, at times, exacerbate his 
pulmonary problems by worsening his dyspnea.  Dr. R.D. 
indicated that it was his opinion that the veteran's anxiety 
disorder might contribute at time to exacerbations of his 
pulmonary disorder.  

In a second letter, dated in October 1994, Dr. R.D. indicated 
that he concurred with the opinion of Dr. D.S.K. in his 
letter of January 1992.  Dr. R.D. indicated that the etiology 
of the veteran's pulmonary fibrosis was unknown.  He stated 
that the veteran had a significant smoking history, which he 
discontinued in 1991, which most likely represents the 
obstructive component on his pulmonary function studies.  

By letter, received in November 1994, the veteran's spouse 
stated that the veteran was sent on sick call for laryngitis 
in February 1968.  The veteran was then admitted to the base 
hospital.  The veteran's spouse viewed his X-ray films and 
noted dark hazy areas resembling spots on his lungs.  She 
stated that the veteran remained hospitalized, on complete 
bed rest, until March 1968, when he was discharged from 
service.  The veteran's spouse indicated that, less than one 
month after discharge; the veteran was hospitalized for a 
spontaneous pneumothorax of the right lung.  He stated that 
in the previous 26 years, the veteran had suffered numerous 
bouts of pneumonia, pleurisy, bronchitis and COPD, with each 
episode getting progressively worse and lasting longer.  

By letter received in July 1995, the veteran's sister stated 
that the veteran was in the hospital at the time of his 
discharge from the Air Force.  She could not remember the 
exact dates of hospitalization, but indicated that he was 
hospitalized from some time in February 1968 until his 
discharge in 1968 for some sort of lung condition.  She 
further indicated that the veteran was hospitalized for a 
lung collapse less than 30 days after discharge.  

In August 1995, the Board remanded the veteran's claims for 
an increased evaluation for service-connected anxiety 
reaction and for service connection for a lung condition for 
further development, to include obtaining service medical 
records, a VA pulmonary examination, VA psychiatric 
examination, and VA social and industrial survey.  In 
September 1995, the RO requested further medical reports from 
MacDill Air Force base for hospitalization in 1967 or 1968.  
No hospitalization records were received.  VA pulmonary and 
psychiatric examinations were conducted in February 1996 and 
a social and industrial survey was also conducted.

The record contains an undated VA social and industrial 
survey, performed pursuant to the August 1995 Board remand.  
The veteran reported that shortly after discharge his "lung 
collapsed" and he missed two months of work.  The social 
worker reported that during the interview the veteran became 
short of breath, and the veteran stated that this occurred 
when he got tense.  The social worker stated that the veteran 
was disabled for work due to his lung condition, and the 
veteran used a wheelchair and cane and a transcutaneous 
electrical nerve stimulation (TENS) unit for back pain.  The 
veteran was pretty much housebound, with very little social 
contact outside his immediate family.  

In October 1995, the veteran was treated at the VAMC with 
complaints of cough with yellow sputum production.  The 
examiner noted scattered rhonchi bilaterally with mild 
clearing with cough.  An assessment of bronchitis was 
indicated.  In a psychiatric treatment record, also in 
October 1995, the veteran reported a cyclic cascade of 
shortness of breath with anxiety and panic, which led him to 
increased inhaler use, which led to increased nervousness.  
The veteran's treatment at the VAMC for his lung conditions, 
anxiety reaction, and tobacco abuse, with some notation of 
somatization of symptoms, continued until the present.  

A VA examination was conducted in February 1996.  The veteran 
provided a history of pulmonary problems beginning in 1968 at 
MacDill Air Force Base.  He indicated that he experienced 
shortness of breath and coughing at that time and was 
hospitalized for twenty-one days for "spots on my lungs."  
He stated that his right lung collapsed in May 1968, followed 
by numerous bouts of pneumonia, pleurisy, and flu from 1968 
to 1996.  He further stated that when he got nervous, he 
would get short-winded, which could cause him to get more 
nervous.  The veteran reported that he was diagnosed with 
COPD and restrictive lung disease in January 1991 at the 
VAMC.  The veteran indicated that he began smoking during 
basic training in 1965 and smoked two packs a day during 
service.  He stated that he was currently trying to quit and 
smoked five cigarettes per day.  

Chest X-ray examination revealed changes consistent with COPD 
in the upper lung zones and no acute pulmonary process.  A 
diagnosis of COPD with inspiratory and expiratory wheezing in 
both bases of the lungs was indicated.  The examiner 
indicated that a pulmonary examination should be performed to 
determine the nature and etiology of the pulmonary pathology 
found.  A February 1996 pulmonary function test (PFT) 
revealed combined results.  In response to the Board's 
request for a date of onset of the veteran's pulmonary 
condition, the examiner stated that the veteran reported that 
his chronic lung disease started in 1968 and he was diagnosed 
with COPD and restrictive lung disease in January 1991.  The 
examiner further indicated that any anxiety with COPD and 
restrictive lung disease would cause an increase in shortness 
of breath, causing more anxiety.  The veteran was cautioned 
against smoking as it would cause an increase in shortness of 
breath and increased damage to his already damaged lungs.  
The examiner indicated that it would be impossible to predict 
the specific degree of aggravation caused by the veteran's 
service-connected anxiety reaction.  He stated that the 
veteran's anxiety might create shortness of breath and the 
shortness of breath might create more anxiety, but this would 
be a short period of time and not cause any increase in 
permanent lung damage.  

A VA psychiatric examination was also conducted in February 
1996.  The veteran stated that he could not perform his job 
due to health problems, which caused an increase in his 
temper outbursts.  Diagnoses of not otherwise specified 
anxiety disorder, major depressive episode, not otherwise 
specified personality disorder, with passive-aggressive, 
paranoid, and narcissistic features, and COPD were indicated.  

In September 1996, the veteran and his spouse submitted a 
joint statement, which stated that the veteran had suffered 
health problems during service, after discharge, and these 
problems had continued to decline in the previous six years.  
The veteran stated that he had a long history of cigarette 
smoking, which calmed him during period of stress.  He 
indicated that he had drastically reduced the amount he 
smoked and the type of cigarettes smoked.  He stated that at 
one time he smoked two or more packs per day, and currently 
smoked eight cigarettes per day.  The veteran indicated that, 
due to his lung problems and anxiety disorder, he had to give 
up earning a living, doing minor repairs around the house, 
yard work, painting, listening to music, cooking, socializing 
with friends and relatives, and his sex life.  The veteran's 
spouse described the veteran's daily life and stated that he 
sometimes got so worked up that he started shaking, gasping 
for air, and panicking, which caused chest pains.  

In April 1997, the Board again remanded the veteran's claim 
for service connection for a lung disorder for further 
development, to include treatment records, smoking history, 
and a VA pulmonary examination.  In addition, the RO was 
ordered to readjudicate the issue of entitlement to an 
evaluation in excess of 50 percent for an anxiety reaction 
under the new criteria effective in 1996.  The veteran 
submitted a statement of smoking history in May 1997.  The RO 
obtained VAMC treatment records and a VA pulmonary 
examination was conducted in July 1997.  

In a statement, received in May 1997, the veteran stated that 
he began smoking during basic training in October 1965.  He 
stated that he started smoking one-half pack a day, but 
progressed to three packs a day.  He reported that free 
cigarettes were included in rations and cigarettes were 
discounted and easy to obtain.  The veteran indicated that he 
continued to smoke three packs a day following service until 
recently, when he cut back to just over a pack a day.  He 
stated that he had tried to quit smoking, but had been 
unsuccessful.  He further stated that he had sometimes smoked 
cigars from October 1965 to September 1990.  The veteran 
indicated that he had been unable to work since June of 1991 
due to shortness of breath and COPD.  

A VA pulmonary consultation was conducted in July 1997.  The 
examiner noted that the veteran's medical records were not 
available for review.  The examiner indicated that the 
veteran had a diagnosis of COPD and restrictive lung disease 
since 1991, had been a smoker since the age of 18, and 
continued to smoke a pack a day.  The veteran reported a 
history of a spontaneous pneumothorax of the right lung in 
1968 and exposure in the mid-1970s to asbestos.  He indicated 
that since the 1970s he got pneumonia at least twice a year.  
PFT results were consistent with a moderate degree of 
obstruction with some restriction.  Chest X-ray examination 
showed some evidence of COPD, but was otherwise unremarkable.  
An assessment of a moderate degree of obstructive pulmonary 
disease, most likely secondary to heavy cigarette abuse was 
indicated.  The examiner indicated that dyspnea was probably 
secondary to significant deconditioning and moderate COPD.  

In an addendum, dated in February 1998, to pulmonary 
examination of July 1997, the examiner indicated that the 
veteran's sensation of "dyseneia" was secondary to both a 
moderate degree of obstructive airway disease secondary to 
heavy smoking history and deconditioning.  The examiner 
stated that the veteran had a significant component of 
anxiety disorder, which contributed to a sensation of 
"dyseneia."  

In April 1998, T.J.M., M.D., reviewed the veteran's medical 
records, claims file and pulmonary function studies, but did 
not examine the veteran.  The review of the records indicated 
that the veteran began smoking during military service and 
continued to smoke up to three packs of cigarettes per day 
following service.  The veteran was subsequently diagnosed 
with chronic obstructive pulmonary disease in 1991.  The 
veteran had an episode of laryngitis in February 1968, during 
which he lost his voice for approximately five days.  In 
April 1968, the veteran sustained a spontaneous pneumothorax 
of the right lung, which had totally resolved by the end of 
April 1968 without the use of a tube thoracostomy.  The 
veteran was placed on light activity for several weeks and 
was then returned to full activity by his treating physician.  
Dr. T.J.M. noted that the veteran's gender, as well as his 
tall thin body habitus, were likely predisposing factors to 
the development of the pneumothorax.  Dr. T.J.M. indicated 
that there was no evidence of the veteran developing 
emphysema after a brief two-and-a-half year history of 
smoking, leading to secondary pneumothorax.  Dr. T.J.M. 
stated that the veteran's spontaneous pneumothorax was not 
related to his present COPD, diagnosis of which was made 
after more than two additional decades of heavy cigarette 
use.  He further stated that the spontaneous pneumothorax 
should not be considered the onset of the veteran's current 
COPD.  The relatively brief period of smoking prior to 
discharge from service, as well as a lack of symptomatology, 
made it unlikely that there was any evidence of airway 
obstruction before discharge.  Dr. T.J.M. indicated that the 
occurrence of laryngitis, approximately one month prior to 
discharge from service would not be associated with any COPD, 
and was not a sign of the onset of COPD.

By rating decision in July 1998, the RO awarded an evaluation 
of 100 percent for the veteran's service connected anxiety 
reaction, effective October 16, 1991.  This represented a 
complete grant of benefits for anxiety reaction.


II. Analysis

Evaluation of Anxiety Reaction

In a July 1998 rating decision, the RO increased the 
evaluation for service-connected anxiety reaction to 100 
percent.  Accordingly, the veteran's claim has been granted 
and, even under the guidance supplied by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") in AB v. Brown, 6 Vet. App. 35, 
38-39 (1993), and West v. Brown, 7 Vet. App. 329 (1995), no 
other outstanding question of law or fact concerning the 
provision of benefits under the laws administered by the 
Secretary remains unresolved.  Absent such questions, there 
is no matter over which the Board may exercise its 
jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 1991).

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations and treatment.  The 
veteran's claim has been remanded twice for further 
development.  It now appears that all possible development 
has been completed, and the VA has satisfied its duty to 
assist the veteran under these circumstances.

Direct Service Connection

The veteran has submitted evidence of a current diagnosis of 
COPD with restrictive component.  

Although the veteran, his spouse, and his sister indicated 
that he was hospitalized from February 21 to March 8, 1968 
for a lung condition, the veteran's service medical reports 
contain no record of such treatment.  The veteran's 
separation medical examination indicated no abnormalities of 
the chest and lungs and chest X-ray examination was negative.  
The veteran was treated, subsequent to his separation 
examination, in February 1968 for an upper respiratory 
infection with acute laryngitis, but no further treatment for 
this condition was noted.  The Board notes that the veteran's 
service medical records contained an appointment sheet, which 
was initialed in the orderly room on February 28, 1968, 
during the veteran's alleged hospitalization.  In her 
November 1994 letter, the veteran's spouse indicated that she 
had viewed the veteran's X-ray films in February 1968 prior 
to discharge and noted dark hazy areas resembling spots on 
his lungs.  The record does not reflect that the veteran's 
spouse has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
she is not competent to provide an opinion or reading of an 
X-ray film or opinion that any "hazy areas" on the X-ray 
film were manifestations of chronic disability.  

The record contains evidence that, less than a month after 
discharge from service, in April 1968; the veteran suffered a 
spontaneous pneumothorax.  The Board notes that pneumothorax 
is not a condition subject to presumptive service connection 
if manifest to a compensable degree within the initial post-
service year.  See 38 C.F.R. §§ 3.307, 3.309.  VA examination 
in June 1968, three months after the veteran was discharged 
from service, revealed a negative chest X-ray and normal 
chest with no rales or wheezes.  

The veteran was diagnosed with emphysema in January 1991 and 
with COPD in July 1991.  The VA pulmonary examiner in August 
1991 indicated an impression of dyspnea with no clear 
etiology for exacerbation in January 1991.  In his 
January 1992 letter, Dr. D.S.K. indicated that the exact 
etiology of the veteran's pulmonary fibrosis was unknown.  In 
his June 1992 letter, Dr. D.S.K. indicated that the minor 
increase in interstitial markings were consistent with a 
history of asbestos exposure.  The veteran has not alleged 
that he was exposed to asbestos during his military service.  
Dr. D.S.K. further stated that the evidence of pleural 
scarring was consistent with the prior history of spontaneous 
pneumothorax.  The Board notes again, that the veteran's 
pneumothorax occurred after discharge from service.  

In her July 1992 letter, the veteran's sister indicated that 
he had breathing problems since moving to Virginia around 
1980, twelve years after discharge from service.  In his 
October 1994 letter, Dr. R.D. indicated that the etiology of 
the veteran's pulmonary fibrosis was unknown, and his COPD 
was most likely due to his significant smoking history. 

The VA examiner in February 1996, in response to the Board's 
request for a date of onset of the veteran's pulmonary 
condition indicated that the veteran reported his chronic 
lung condition started in 1968, but he was not diagnosed with 
COPD and restrictive lung disease until January 1991.  As 
there is no medical evidence of record to support the 
reported history, of onset of chronic lung condition in 1968, 
the opinion based upon it has no probative value.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

In April 1998, Dr. T.J.M. indicated that the veteran's 
spontaneous pneumothorax was not related to his present COPD 
and should not be considered the onset of the veteran's 
current COPD.  Dr. T.J.M. further indicated that the 
occurrence of laryngitis shortly before discharge would not 
be associated with any COPD, and was not a sign of the onset 
of COPD.  Dr. T.J.M. noted that the veteran's gender and tall 
thin body habitus were likely predisposing factors to the 
development of the pneumothorax.  

The veteran and his spouse indicated that he had suffered 
lung problems during service, after discharge, and these 
problems continued to the present.  In that regard, the Board 
further notes that the Court held that a claim based on 
chronicity may be well-grounded if:  1) The chronic condition 
is observed during service; 2) Continuity of symptomatology 
is demonstrated thereafter; and 3) Competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489, 495-497 (1997).  Continuity of 
symptomatology, in itself, is not sufficient to establish a 
well-grounded claim.  The veteran must also show that the 
chronic condition was observed during service.  As noted 
above, the veteran's service medical records noted only flu 
syndrome and/or upper respiratory infection in December 1965 
and again in February 1968.  The veteran's spontaneous 
pneumothorax occurred after discharge from service.  Further, 
VA medical examiners have indicated that the veteran's 
current symptomatology is due to smoking and/or asbestos 
exposure and not to any flu syndrome or upper respiratory 
infection diagnosed during service.  

As the record contains no evidence of inservice occurrence 
and no competent medical evidence of a nexus between the 
veteran's current lung disorder and any incident of service, 
the Board finds that the veteran's claim for service 
connection for a lung disorder on a direct basis is not well 
grounded.  However, the veteran has contended that his 
current lung disorder is secondary to tobacco use during 
service and/or was aggravated by his service-connected 
anxiety disorder.  The Board addresses each of these 
contentions separately.  

Secondary to Tobacco Use During Service

The VA General Counsel issued a precedent opinion in January 
1993, wherein it held that service connection may be 
established for a disability if the evidence establishes that 
the injury resulted from tobacco use during active military 
service.  VAOPCGPREC 2-93 (Jan. 13, 1993).  The Board is 
bound in its decisions by the precedent opinions of VA 
General Counsel.  See 38 U.S.C.A. § 7104(c).  The General 
Counsel further held that determination as to whether 
nicotine dependence may be considered a disease for 
compensation purposes is essentially an adjudicative matter 
that must be resolved by adjudicative personnel based on 
accepted medical principles.  The opinion also noted in 
passing that, if nicotine dependence is considered to be a 
disease for compensation purposes, such dependence began in 
service, and resulting tobacco use led to disability, then 
the issue becomes whether secondary service connection could 
be established for that disability pursuant to 38 C.F.R. § 
3.310(a) (1997).  The General Counsel noted that the 
threshold question then becomes whether secondary service 
connection of tobacco-related disability or death is whether 
nicotine dependence may be considered a disease within the 
meaning of the veterans' benefit laws.  See VAOPGCPREC 2-93, 
Paras. 2-4.  

The General Counsel issued a clarification of this opinion in 
June 1993.  In this clarification, the General Counsel stated 
that the opinion did not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather the General 
Counsel indicated that the opinion held that the fact that a 
disability allegedly related to tobacco use was first 
diagnosed after service would not preclude establishment of 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993).  
(Explanation of VAOPGCPREC 2-93, Jan. 1993).

Service connection may also be established, on a secondary 
basis, for a disability if the veteran acquired nicotine 
dependence during service and if the nicotine dependence is 
considered to be a proximate cause of the disability 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97 (May 13, 1997).  The General Counsel 
reiterated that responses to these dispositive issues must be 
determined by adjudication personnel applying established 
medical principles to the facts of the particular case in 
question.  The General Counsel also indicated that, on the 
issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, then 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes were said to include 
sustained remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence; or exposure to 
environmental or occupational agents after being discharged 
from the military.  

VAOPGCPREC 19-97, in pertinent part, stated that while 38 
C.F.R. § 3.310 provides for "secondary service connection", 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service,  e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to, for 
example ASHD, COPD, PTB, or asthma, service connection may be 
established without reference to § 3.310(a).  The General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; thus, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 letter noted that such claims based on use of 
tobacco products could be on direct, presumptive, or 
secondary bases.  In any event, each claim was clearly to be 
subjected to the usual underlying criteria for well-grounded 
claims.

Although the record contains numerous psychiatric 
evaluations, no diagnosis of nicotine dependence, as defined 
in DSM-IV, acquired during the veteran's military service, is 
indicated.  The veteran is competent to testify to his 
unsuccessful attempts to quit smoking, but is not competent 
to provide an opinion that these attempts were manifestations 
of nicotine dependence acquired during service.  See Savage, 
10 Vet. App. at 497.  Therefore, tobacco use after service 
has not been competently linked to service, and the role of 
such post-service smoking in causing disability may likewise 
not be related to service.  

However, the veteran may still prevail if the evidence shows 
that his current lung disorder resulted from tobacco use 
during active military service.  In his statement of smoking 
history, the veteran reported that he began smoking 
cigarettes during basic training in October 1965.  During 
service he progressed to smoking three packs per day and 
continued to smoke three packs per day following service.  
He indicated that he had recently cut back to just over a 
pack per day.  VA treatment records and medical examinations 
in 1992 indicated that the veteran reported that he had quit 
smoking in January 1991.  In his October 1994 letter, 
Dr. R.D. indicated that the veteran's significant smoking 
history most likely represented the obstructive component on 
his pulmonary function studies.  The VA pulmonary examiner in 
July 1997 indicated that the veteran's moderate COPD was most 
likely secondary to heavy cigarette abuse.  In the February 
1998 addendum to VA pulmonary examination, the examiner 
indicated that the veteran's lung disorder was secondary to a 
moderate degree of COPD secondary to a heavy smoking history.  
Neither of these physicians indicated that the veteran's lung 
disorder resulted from smoking during active service.  

Finally, in April 1998, Dr. T.J.M., after review of the 
veteran's medical records, indicated that there was no 
evidence that the veteran developed emphysema after a brief 
two-and-a-half year history of smoking during service.  Dr. 
T.J.M. indicated that the veteran's COPD was not diagnosed 
until after an additional two decades of heavy cigarette use.  
Dr. T.J.M. concluded that the veteran' brief period of 
smoking prior to discharge from service, as well as a lack of 
symptomatology, made it unlikely that there was any evidence 
of airway obstruction before discharge. 

Secondary to Service-Connected Anxiety Reaction

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The Court has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995)

In his July 1994 letter, Dr. R.D. indicated that the 
veteran's anxiety disorder, might contribute, at times, to 
exacerbations of his pulmonary disorder by worsening the 
veteran's dyspnea.  During a VA social and industrial survey, 
the veteran became short of breath and stated that this 
occurred when he got tense.  A VA psychiatric treatment 
record, dated in October 1995, the veteran reported that 
shortness of breath led to further anxiety which led to 
increased inhaler use which led to increased nervousness.  
The VA examiner in February 1996 indicated that any anxiety 
and COPD would increase shortness of breath, causing more 
anxiety.  The examiner stated that the veteran's anxiety 
might create shortness of breath, but this would be a short 
period of time and not cause any increase in permanent lung 
damage.  In her statement in September 1996, the veteran's 
spouse stated that the veteran would get worked up, which 
caused him to gasp for air and caused chest pains.  In the 
February 1998 addendum to the VA pulmonary examination, the 
examiner indicated that the veteran's anxiety disorder 
contributed to his sensation of dyspnea.  

The Board notes that none of the medical examiners indicated 
that the veteran's anxiety disorder caused an aggravation of 
the veteran's underlying lung disorder, but only that the 
veteran's shortness of breath, a symptom of his lung 
disorder, was temporarily exacerbated by his anxiety 
reaction.  The VA examiner in February 1996 specifically 
stated that the veteran's anxiety would not cause any 
increase in his permanent lung damage, but only a short 
period of dyspnea.  The preponderance of the evidence is 
against the veteran's claim for service connection for a lung 
disorder as aggravated by his service-connected anxiety 
disorder.  




ORDER

The claim for entitlement to an increased evaluation for 
service-connected anxiety reaction is dismissed. 

Entitlement to service connection for a lung disorder is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

- 23 -


- 24 -


